Citation Nr: 0017367	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-01 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a heart disorder 
other than right ventricular dilatation, secondary to a 
service-connected disability characterized as bronchitis with 
obstructive pulmonary emphysema, for accrued benefits 
purposes.

2.  Entitlement to service connection for a peripheral 
vascular disease, secondary to a service-connected disability 
characterized as bronchitis with obstructive pulmonary 
emphysema, for accrued benefits purposes.

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to January 
1945.  He died in October 1997.  The appellant is the 
veteran's spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an May 1998 rating decision of the Department 
of Veterans Affairs (VA) Nashville, Tennessee, Regional 
Office (RO), which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  The veteran died on October [redacted], 1997.  The death 
certificate lists his immediate cause of death as respiratory 
arrest, due to or as a consequence of multiple sclerosis, and 
due to or as a consequence of COPD, as underlying causes.

2.  The medical evidence of record on the date of the 
veteran's death does not show that a heart disorder, other 
than right ventricular dilatation, or a peripheral vascular 
disease was due to, or underwent an increase in disability or 
was aggravated by, a disability characterized as bronchitis 
with obstructive pulmonary emphysema.



CONCLUSIONS OF LAW

1.  Service connection for a heart disorder, other than right 
ventricular dilatation, secondary to the service-connected 
bronchitis with obstructive pulmonary emphysema disorder, is 
not warranted, for accrued benefits purposes.  38 U.S.C.A. 
§§ 1110, 5107(b), 5121 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.310, 3.1000 (1999).

2.  Service connection for peripheral vascular disease, 
secondary to the service-connected bronchitis with 
obstructive pulmonary emphysema disorder, is not warranted, 
for accrued benefits purposes.  38 U.S.C.A. §§ 1110, 5107(b), 
5121 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310, 
3.1000 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant, the veteran's widow, contends that at the time 
of his death, the veteran manifested a heart condition, in 
addition to his service-connected right ventricular 
dilatation, and that he manifested peripheral vascular 
disease, and that these disorders were either due to, or 
aggravated by, his service-connected disability characterized 
as bronchitis with obstructive pulmonary emphysema, and that 
she is entitled to accrued benefits therefore.  

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

Upon the death of the veteran, periodic monetary benefits to 
which he was entitled at his death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death, and due and unpaid for a period of not more than two 
years prior to his death, may be paid on an accrued benefits 
basis.  38 U.S.C.A. § 5121 (West 1991); 38 C.F.R. § 3.1000(a) 
(1999).

A claim for accrued benefits must be filed within one year of 
the date of the veteran's death, and benefits may be paid to 
his spouse, children, and dependent parents.  In all other 
cases, only so much of the accrued benefit may be paid as 
necessary to reimburse the person who bore the expense of the 
last sickness or burial.  38 C.F.R. § 3.1000 (a) (c) (1999).  

The veteran died on October [redacted], 1997.  It is noted that 
the appellant's claim was received by VA on November 17, 1997.  
Therefore, if the veteran was entitled to secondary service 
connection for the disabilities identified above at the time 
of his death, and would have prevailed on his claim 
therefore, the appellant may prevail on her claim for accrued 
benefits.

In this case, the evidence on file at the time of death 
includes all evidence received by VA prior to October [redacted], 
1997.  In addition, the Court has held that evidence that is 
constructively possessed by VA prior to the date of the 
veteran's death, as well as the death certificate, are 
considered as being in the file at the date of death although 
not physically placed in the file until after the 
beneficiary's death.  Hayes v. Brown, 4 Vet.App. 353 (1993).  
Thus, the veteran's death certificate, although not received 
until after October [redacted], 1997, is considered as part of 
the veteran's file on the date of his death.  

Secondary service connection for a disability is warranted 
when that disability is proximately due to or the result of 
an already service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1999).  Secondary service connection is also 
warranted for the increase in disability that results from 
aggravation of a nonservice-connected disability by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995)(en banc) (when aggravation of a non-service-
connected condition is proximately due to or the result of a 
service-connected condition, compensation for the degree of 
disability, but only that degree, over and above the degree 
of disability existing prior to the aggravation is 
warranted).  For purposes of secondary service connection, 
this increase in disability is considered part of the 
original condition.  See 38 C.F.R. § 3.310 (1999). 

When, after consideration of all the evidence of record, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, or a reasonable doubt arises 
regarding service origin, the degree of disability or any 
other point, the benefit of the doubt in resolving each such 
issue shall be given to the claimant.  By reasonable doubt is 
meant one that exists because of an approximate balance of 
the positive and the negative evidence that does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability, as 
distinguished from pure speculation or remote possibility.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999).  
In other words, the preponderance of the evidence must be 
against the claim for benefits to be denied. 

The veteran was service-connected for bronchitis with 
obstructive pulmonary emphysema, right ventricular dilatation 
and dysfunction, mesenteric adenitis, and from appendectomy 
residuals at the time of his death.  Dependency and indemnity 
compensation and entitlement to education assistance was 
established in a December 1997 rating decision.  

The evidence pertaining to the veteran's medical condition is 
extensive.  A letter from his private physician, a Dr. Ewers, 
dated January 1990, shows that the veteran had "extensive 
chronic obstructive pulmonary disease (COPD) with marked 
impairment of breathing.  In addition, he had multiple 
sclerosis with severe impingement of his neurological system... 
.  His progress is now such that he would and should 
receive...economic support from the Veterans Administration."  
Another letter, dated August 1990, reveals that "his COPD is 
not adversely affecting his multiple sclerosis.  It can be 
said with equal certainty that his multiple sclerosis is 
significantly aggravating his COPD so that he is becoming 
totally disabled."  

A report of an echocardiogram is dated January 1991, and 
shows that the left ventricle approached the upper limit of 
normal size, that the endocardium was not well demonstrated, 
and that no major dyskinetic segments were identified on the 
limited views.  The report of a VA examination (VAE) also 
dated April 1990, reveals that the examiner found that there 
was a normal heart size, with no CXR change since 5/15/90, 
and lists a diagnosis of moderate obstructive lung disease.  
A radiographic report of the veteran's chest, dated April 
1991, shows that the cardiac silhouette is normal in size.

The report of a May 1992 VAE is also of record and shows that 
COPD was again diagnosed, and that there was no evidence of 
right ventricular dilatation, no signs of congestive heart 
failure, that the veteran was diagnosed with multiple 
sclerosis with severe incapacitation, hypertension controlled 
by medication, and diabetes mellitus.  

A letter dated January 1993 by Dr. Ewers shows that the 
veteran was a patient since 1966; that he presented with 
numbness in his feet and was diagnosed with multiple 
sclerosis.  The doctor stated that the veteran was "now 
totally disabled because of paralysis and severe chronic 
obstructive pulmonary disease."  

The report of a June 1993 VAE shows that the veteran was 
diagnosed with: (1) COPD, (a) evidence of right ventricular 
dilatation and depression of right ventricular function, (b) 
no evidence of right ventricular failure; (2) Essential 
hypertension, (a) no evidence of left ventricular 
hypertrophy, normal left ventricular function, (c) no 
evidence of target-organ effects of hypertension, (3) 
advanced multiple sclerosis, and (4) diabetes mellitus.  

A March 1995 letter by a Dr. Mayorquin shows that the doctor 
gave an opinion regarding the veteran's COPD: "it is obvious 
that [the veteran] has severe debilitating COPD which should 
be 100 percent disabling regardless of the injury produced by 
the multiple sclerosis."  

A September 1995 Aid and Attendance examination shows that 
the veteran was diagnosed with systemic hypertension, 
peripheral vascular disease, severe chronic obstructive 
pulmonary disease, multiple sclerosis, adult onset diabetes 
mellitus, and mild macrocytic anemia.  The examiner also 
commented that "[a]t this point, his systemic hypertension 
appears to be stable and is not related to his service-
connected bronchitis."  

The report of an October 1995 VAE shows that the veteran was 
assessed with COPD, with PFT [pulmonary function tests] 
revealing an FEV1 of 1.7, and FVC of 1.91 and a ratio of 61 
percent.  The examiner stated that these results represented 
a slight diminution from the studies done in 1990, and that 
it was consistent with moderate obstructive lung disease.  He 
was also diagnosed with end stage multiple sclerosis, and 
adult onset diabetes.  

A letter dated December 1995 from Dr. Mayorquin reveals that 
the veteran's COPD "certainly worsened his peripheral 
vascular disease as he cannot perform any sort of exercise 
and due to the limitation imposed by the former condition."  

A VA hospital admission is dated December 1995, and shows 
that the veteran was diagnosed with: (1) "respite care", 
(2) multiple sclerosis, (3) diabetes mellitus, and 
(4) hypertension.  It was noted that he had a chest x-ray 
that revealed no active disease.  

An addendum to a VAE is dated December 1995, and shows that 
the examiner opined that the veteran's "cardiovascular 
disease is unrelated and has not been exacerbated by his 
bronchitis with COPD emphysema."  

A letter dated February 21, 1996 by Dr. Mayorquin shows that 
the veteran was treated at that office for "some 20 or 30 
years.  He is known to have rather advanced chronic pulmonary 
disease as well as secondary cardiac disease.  A question was 
raised as to whether his chronic obstructive pulmonary 
disease with his oxygen deficit has worsened his cardiac 
condition[,] and it definitely has."  The doctor also stated 
that "[a]dditionally, his multiple sclerosis with resultant 
immobility has also decreased his cardiac efficiency."  

An additional letter dated February 28, 1996 by Dr. Mayorquin 
shows that the veteran's COPD was "severely limiting and 
would require assistance at the bedside regardless of his 
multiple sclerosis.  His multiple sclerosis, of course, has 
not helped his present clinical situation."  

Reports of VAEs dated April 17, 1996 and April 23, 1996 show 
that the veteran was previously examined by a cardiologist, 
and that this cardiologist provided an additional opinion in 
response to a BVA remand.  The cardiologist opined "I 
believe that this patient's vascular disease is unrelated to 
his service-connected disabilities of bronchitis with 
obstructive pulmonary emphysema, right ventricular dilatation 
and dysfunction, mesenteric adenitis residuals and 
appendectomy.  I also believe that his vascular disease was 
not chronically worsened by his service-connected 
disorders."  The cardiologist also concluded that the 
veteran's pulmonary disorder alone did sufficiently limit 
him, and would be grounds for granting aid and attendance or 
housebound status.  

A VAE report dated April 11, 1996, shows that an opinion was 
obtained from the Chief of Vascular Surgery with respect to 
the issue of the veteran's peripheral vascular disease:

Based on the medical information both in 
the Medical Chart and in the C-File, 
there is no evidence that [the veteran's] 
peripheral vascular disease is secondary 
to his service.  He has diabetes mellitus 
and HTN which are both contributory to 
peripheral vascular disease.  He also has 
a past history of 100+ packs of tobacco 
use a year which also contributes to his 
PVD.  I do not feel that his service-
connected conditions have any bearing on 
his PVD.   

An additional letter from Dr. Mayorquin, dated May 1997, 
reveals that the veteran's COPD required chronic intermittent 
use of steroids as well as chronic beta agonist use.  The 
doctor opined that "[d]ue to side effects of these 
medications, (which he absolutely needs), this is aggravating 
his hypertensive cardiovascular disease.  As to whether the 
COPD is aggravating the peripheral vascular disease, I feel 
the use of steroids is worsening the peripheral vascular 
disease situation."  

It is noted that all of the letters submitted by both Dr. 
Ewers and Dr. Mayorquin are written on letterhead from the 
same medical clinic, and that they are both identified as 
practitioners of Internal Medicine at the top of that 
letterhead.  

A September 1997 letter from Dr. Mayorquin states:

You asked whether or not [COPD] is 
aggravating hypertensive cardiovascular 
disease.  In [the veteran's case,] the 
hypoxia from his [COPD] is definitely 
aggravating and increasing the risk of 
his hypertensive cardiovascular disease.  
You asked also whether or not [COPD] is 
aggravating peripheral vascular disease.  
The answer is the same, that hypoxia from 
[COPD] and inability to walk because of 
hypoxia are both aggravating peripheral 
vascular disease.  

In May 1997, the veteran's claim was before the Board and was 
remanded for reconciliation between the difference in opinion 
between the examiners.  The veteran's death certificate shows 
that he died on October [redacted], 1997, from respiratory arrest, 
as the immediate cause of death, due to or as a consequence of 
multiple sclerosis and COPD as underlying causes.  Service 
connection for the cause of the veteran's death, and 
Dependent's Educational Assistance, was established in a 
December 1997 decision.  

The question that must now be addressed by the Board is 
whether the evidence on file at the date of the veteran's 
death established that he manifested a heart disorder other 
than right ventricular dilatation, or peripheral vascular 
disease (PVD) that is secondary to his service-connected 
disability characterized as bronchitis with obstructive 
pulmonary emphysema.  As indicated above, secondary service 
connection for a disability is warranted when that disability 
is proximately due to or the result of an already service-
connected disease or injury, or when there is an increase in 
a pre-existing non-service-connected disability that results 
from aggravation by a service-connected disability.

We find that the appellant's claims are well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991), that is, 
these claims are plausible.  She has not alleged that any 
evidence that was constructively possessed by VA prior to the 
date of the veteran's death, but has not been physically 
placed in the file, exists.  Hayes v. Brown, 4 Vet.App. 353 
(1993).  The Board accordingly finds that any duty to assist, 
as mandated by 38 U.S.C.A. § 5107(a) (West 1991), with regard 
to these claims have been satisfied.

The evidence consists of opinions by the veteran's private 
medical practitioners which tends to support the claim that 
an additional cardiac disability and peripheral vascular 
disease was aggravated by the veteran's COPD, and it also 
consists of opinions by VA medical practitioners.  We note 
that the opinions by the VA examiners quite clearly show that 
no such relationship exists.  Thus, as these opinions appear 
quite contradictory, an analysis of the credibility and 
probative value of each of these opinions must be undertaken 
in this case.  

A letter dated December 1995 from Dr. Mayorquin reveals that 
the veteran's COPD "certainly worsened his peripheral 
vascular disease as he cannot perform any sort of exercise 
and due to the limitation imposed by the former condition."  
In February 1996, Dr. Mayorquin provided an opinion which 
included the following:  "A question was raised as to 
whether his chronic obstructive pulmonary disease with his 
oxygen deficit has worsened his cardiac condition[,] and it 
definitely has."  In addition, in May 1997, the doctor 
provided another opinion wherein it was stated that the 
veteran's COPD required chronic intermittent use of steroids 
as well as chronic beta agonist use.  The doctor opined that 
"[d]ue to side effects of these medications, (which he 
absolutely needs), this is aggravating his hypertensive 
cardiovascular disease.  In a September 1997 letter, Dr. 
Mayorquin states:  "You asked whether or not [COPD] is 
aggravating hypertensive cardiovascular disease.  In [the 
veteran's case,] the hypoxia from his [COPD] is definitely 
aggravating and increasing the risk of his hypertensive 
cardiovascular disease."  

In contrast, the examiner of the veteran's September 1995 VAE 
found that "[a]t this point, his systemic hypertension 
appears to be stable and is not related to his service 
connected bronchitis."  In addition, a VA hospital admission 
is dated December 1995, and shows that the veteran's chest x-
ray examination revealed no active disease.  Further, an 
addendum to a VAE is dated December 1995, and shows that the 
examiner opined that the veteran's "cardiovascular disease 
is unrelated and has not been exacerbated by his bronchitis 
with COPD emphysema."  In April 1996, VA opinions were given 
from a cardiologist and from the Chief of Vascular Surgery.  
The cardiologist opined "I believe that this patient's 
vascular disease is unrelated to his service-connected 
disabilities of bronchitis with obstructive pulmonary 
emphysema, right ventricular dilatation and dysfunction, 
mesenteric adenitis residuals and appendectomy.  I also 
believe that his vascular disease was not chronically 
worsened by his service-connected disorders."  An opinion 
was also obtained from the Chief of Vascular Surgery with 
respect to the issue of the veteran's peripheral vascular 
disease: "[h]e has diabetes mellitus and HTN which are both 
contributory to peripheral vascular disease.  He also has a 
past history of 100+ packs of tobacco use a year which also 
contributes to his PVD.  I do not feel that his service-
connected conditions have any bearing on his PVD."   

In reviewing the evidence in its entirety, we find that the 
VA opinions are most persuasive.  First, the veteran was 
examined not only by general internists, but also by a 
cardiologist and the Chief of Vascular Surgery at a VA 
facility.  In addition, the examiners had the claims folder 
available for review, and the Chief's opinion showed that he 
also reviewed the veteran's chart.  Additionally, we find it 
probative that the veteran was reviewed by numerous VA 
examiners who had the same opinions.  

In comparison, although the veteran was a patient of Dr. Ewes 
from approximately 1966, the nexus or aggravation opinions at 
issue in this case were provided by Dr. Mayorquin.  These 
opinions are provided in various letters, and are more 
general and less detailed that the opinions given by the VA 
examiners.  For example, the letter dated February 21, 1996 
by Dr. Mayorquin shows that the veteran was treated at that 
office for "some 20 or 30 years.  He is known to have rather 
advanced chronic pulmonary disease as well as secondary 
cardiac disease."  However, this letter does not show that 
the doctor relied on the veteran's medical history in 
providing an opinion, in fact, it appears that he did not 
reference the veteran's records, as he could not say with 
more specificity how long the veteran had been a patient at 
the clinic.  

Also, although the opinion given in December 1995 by Dr. 
Mayorquin is offered to show that the veteran's COPD 
"certainly worsened his peripheral vascular disease as he 
cannot perform any sort of exercise and due to the limitation 
imposed by the former condition", this opinion does not 
mention the facts from the letter dated January 1993 by Dr. 
Ewers, which shows that the veteran was diagnosed with 
multiple sclerosis, and that he manifested paralysis as a 
result, in addition to COPD.  Thus, it appears this 
particular opinion that the veteran could not exercise due 
only to COPD was based on an incomplete factual record.  

In addition, we note some of the opinions are less than 
clear.  In September 1997, his opinion stated that "the 
hypoxia from his [COPD] is definitely aggravating and 
increasing the risk of his hypertensive cardiovascular 
disease".  It is not clear what this statement means.  One 
interpretation is that there was a measurable increase in 
disability of the veteran's hypertension or peripheral 
vascular disease.  However, the term "increasing the risk" 
could also be interpreted to mean that the veteran's COPD was 
merely a risk factor in the development of additional 
disability or death.  

In any event, we find no such ambiguities or inconsistencies 
in the medical opinions provided by the VA examiners.  They 
unequivocally show that the consensus was that the veteran's 
service connected conditions, including his COPD, did not 
cause or cause an increase in disability of any heart 
disorder, or of the veteran's peripheral vascular disease.  
Therefore, we determine that the preponderance of the 
probative evidence is against the claim, and it must be 
denied.  


ORDER

Entitlement to service connection for a heart disorder other 
than right ventricular dilatation, secondary to a service-
connected disability characterized as bronchitis with 
obstructive pulmonary emphysema, for accrued benefit 
purposes, is denied.

Entitlement to service connection for a peripheral vascular 
disease, secondary to a service-connected disability 
characterized as bronchitis with obstructive pulmonary 
emphysema, for accrued benefit purposes, is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

